 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,          )                 Case No. 19CR3285-H
                                        )
10                    Plaintiff,        )
                                        )                 Booking No. 86870-298
11               v.                     )
                                        )
                                        )                 JUDGMENT AND ORDER
12   SUSANA ERENDIRA RICO-CANCHOLA (1), )
                                        )                 OF DISMISSAL
13                    Defendant.        )
                                        )
14                                      )
15
16         Based upon the motion of the United States, the Court grants the government’s
17   motion to dismiss without prejudice the Information in the above entitled case against
18   defendant Susana Erendira Rico-Canchola. The defendant is hereby discharged as to
19   this case only.
20         IT IS SO ORDERED AND ADJUDGED.
21
22         DATED: September 16, 2019 ________________________________
                                     HONORABLE MARILYN L. HUFF
23
                                     UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                              -1-
